CALABRIA, Judge, dissenting.
I respectfully dissent. I conclude that the trial court abused its discretion in denying defendant's Rule 60(b) motion to set aside the judgment. As the majority correctly states, the issue before the court was whether *285the defendant signed the purported answer, thereby conferring personal jurisdiction upon the court in the divorce proceeding.
In Freeman v. Freeman, 155 N.C.App. 603, 607-08, 573 S.E.2d 708, 711-12 (2002), this Court upheld a trial court's, grant of a Rule 60(b) motion to set aside a divorce judgment for lack of personal jurisdiction based on defendant's testimony that the purported signature on the return of service was not hers; her testimony that she had never been to the Alamance County Courthouse where the divorce occurred; and, her subsequent actions, which were inconsistent with knowledge of a divorce.
North Carolina Rule of Civil Procedure 60(b)(4) provides:
"[o]n motion and upon such terms as are just, the court may relieve a party or his legal representative from a final judgment, order, or proceeding for the following reasons: ... (4) The judgment is void;...." N.C. Gen.Stat. § 1A-1, Rule 60(b)(4) (2007). "Rule 60(b)(4) provides relief from judgments that are void...." Freeman, 155 N.C.App. at 606, 573 S.E.2d at 711.
In this case, the trial court heard conflicting evidence on whether the defendant signed the purported answer, waived his notice, and consented to the motion for summary judgment in the presence of a notary public.
I. Testimony
A. The Notary Public's Testimony
Defendant's evidence consisted of testimony by the notary public that her standard protocol was to ask for identification before she notarizes a signature, and that she typically does not notarize non-clients' signatures unless they come to the office. However, she did not recall defendant coming to her office.
Plaintiff's evidence also consisted of the notary's testimony. On cross-examination, she testified that she was in her first year of practice as a notary, she took her responsibility very seriously and that she would not notarize a signature unless that person was in front of her.
B. Wallace Bradsher's Testimony
Wallace Bradsher ("Bradsher") was plaintiff's attorney at the time the complaint was filed and signed the complaint as attorney for plaintiff. He also was plaintiffs co-counsel at the Rule 60(b) hearing. Bradsher testified he did not prepare the purported answer and he did not know who prepared it. Bradsher also testified he directed a staff member to contact defendant about obtaining his consent to the divorce. Bradsher further testified he never met defendant and only spoke with him over the telephone. Bradsher recalled defendant "wanting the divorce" and wondering "what was taking it so long to get done." Bradsher testified that he recalled telling defendant via telephone about the divorce judgment, including the fact that plaintiff planned to be married that weekend and it was his practice to mail divorce judgments to defendants.
C. Defendant's Testimony
Defendant testified he was not served with the civil summons or complaint and did not discover the divorce until 2005 when his former wife, who was in contact with plaintiff, learned about the divorce. In addition, he did not recall any conversations with Bradsher and he never met the notary public. Defendant testified the signature on the purported answer and the signature purporting to consent to the motion for summary judgment were not his signatures. Defendant illustrated his signature by submitting copies of his dependency forms and an affidavit that he submitted with the Rule 60 motion, also illustrating his signature. Defendant testified that notwithstanding the dependency forms and the affidavit, the only document he signed was a separation agreement on 21 March 2005 ("separation agreement"), which was sent to plaintiff for her signature. Plaintiff signed the separation agreement in the presence of a notary on 5 April 2005 in North Carolina.
II. Missing, Incomplete, Incorrect Court Documents
A. Original Documents
Original documents were missing from the Granville County court's file. Neither the *286original of the purported answer, nor the original of the motion for summary judgment could be located. The majority agrees and the trial court stated there were "some obvious serious concerns" in this case. The court stated its concerns more than one time and was aware of the missing original documents by repeating its concern. "My biggest concern-probably biggest puzzlement is the documents. We don't have the original[s]."
B. Incomplete and Incorrect Civil Summons
The trial court was aware of an irregularity regarding the civil summons, "I don't have any indication in the file at all that the summons[,] the service was actually attached to the complaint." Not only was the summons not attached to the complaint, but it was dated 28 November 1998, more than thirty days from the date the complaint was filed and more importantly, more than thirty days after the divorce judgment was entered. In addition, the name and address of plaintiffs attorney is missing from the section of the civil summons that is designated as the section for completion of the name and address of plaintiffs attorney. This section of the civil summons is typically blank unless the plaintiff is represented by an attorney. Since Bradsher signed the complaint as plaintiffs attorney, the civil summons should have included Bradsher's name and address as plaintiffs attorney. N.C. Gen.Stat. § 11, Rule 4(b) (2007) (the civil summons "shall set forth the name and address of plaintiffs attorney, or if there be none, the name and address of plaintiff.").
C. Certificates of Service
N.C. Rule of Civil Procedure 5(b) requires: "A certificate of service shall accompany every pleading and every paper required to be served on any party or nonparty to the litigation, except with respect to pleadings and papers whose service is governed by Rule 4." N.C. Gen.Stat. § 1A-1, Rule 5(b) (2007). No certificates of service for the motion for summary judgment or the divorce judgment are in the record.
D. Divorce Judgment and Separation Agreement
The divorce judgment signed by the Honorable J. Henry Banks included language, inter alia, that the court reviewed "the Separation and Property Settlement Agreement" that had been signed by both parties. However the separation agreement was not signed by the parties on 28 October 1998, the date that the judgment was signed. The only separation agreement that was offered as an exhibit was signed by the defendant on 21 March 2005 and by the plaintiff on 5 April 2005. More importantly, the plaintiffs signature indicated she was already divorced when she signed the separation agreement because she signed as Ollie M. Harris, not Ollie Mae Macher, the name on the verification attached to the divorce complaint that was filed 28 October 1998.
III. Conclusion
Neither the plaintiffs attorney, nor the notary public had personal knowledge that defendant came to their office to sign documents waiving his consent for notice of an absolute divorce. This alone would be insufficient not only to determine that the court lacked personal jurisdiction, but also to overcome our abuse of discretion standard of review. However, the nature of the conflicting evidence, the lack of originals of the contested documents, an incomplete and unattached civil summons dated more than thirty days after the divorce judgment was entered, a divorce judgment incorrectly stating the parties signed a separation agreement that was not signed until over six years after the divorce, raise the issue of personal jurisdiction over the defendant.
Although abuse of discretion is rarely invoked, in this case, the trial court abused its discretion in denying defendant's motion for Rule 60 relief. The divorce judgment is void for lack of personal jurisdiction. The order of the trial court should be reversed and remanded.